Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into effective September
1, 2013 (the “Effective Date”) between Coty Inc. (the “Company” and,
collectively with its affiliates, “Coty”), and DARRYL MCCALL (“Executive”).

 

RECITALS

 

A As provided in a separate agreement between Executive and Coty Geneva, SA
(“Coty Geneva”), Executive’s employment with Coty Geneva will end on August 31,
2013 in connection with his planned transfer to New York.     B The parties
desire that as of the Effective Date Executive will become employed by the
Company.     C The parties desire to set forth in this Agreement the terms of
Executive’s employment with the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Employment.               1.1 In General. The Company agrees to employ
Executive as of the Effective Date, and Executive accepts such employment, on
the terms and conditions set forth in this Agreement.         1.2 At-Will
Employment. This Agreement does not constitute, and may not be construed as, a
commitment to employment for any specific duration. The duration and terms and
conditions of Executive’s employment relationship with the Company shall be at
will, which means that the Company may change the terms and conditions of the
employment relationship, and that Executive may leave the Company, or the
Company may require Executive to leave its employ, for any reason or no reason,
at any time.         1.3 Planned End Date. Executive’s employment with the
Company will terminate on December 31, 2014 (the “Planned End Date”) or such
earlier date on which his employment ends in accordance with this Agreement. The
date Executive’s employment with the Company actually terminates is referred to
in this Agreement as the “Separation Date.”       2. Duties.         2.1
Executive shall be the Company’s Executive Vice President, Supply Chain and
shall report to Michele Scannavini, Chief Executive Officer (the “Reporting
Officer”). Executive shall perform all duties customarily associated with such
office. Executive shall also perform such other duties consistent with his
position as may be assigned to him from time to time by the Reporting Officer or
the Company’s Board of Directors (the “Board”). Such duties may include
directorships on the boards of entities affiliated with the Company or serving
as representative on industry panels, and may entail reporting to others within
the Coty group of companies in addition to his normal reporting lines within the
Company. No additional compensation shall be paid for Executive’s assumption of
such responsibilities except for such nominal compensation as may be required
under local law, which to the extent paid shall be deducted from his Salary (as
defined below).

 



  2.2 Subject to Section 2.3, Executive shall devote his entire business time,
attention, and energies to the business of the Company during Executive’s
employment with the Company and shall use his best efforts to perform such
responsibilities faithfully and efficiently. Executive shall comply with the
Coty Code of Business Conduct, as in effect from time to time.         2.3
Nothing herein shall prohibit Executive from pursuing his business interests
that are unrelated to the Company’s business as long as they do not violate
Section 8, conflict with the interests of the Coty, or interfere with the
performance of his duties pursuant to this Agreement.         2.4 Executive’s
position will be based at the Company’s principal office in New York, New York.
Notwithstanding the foregoing, Executive will be required to travel within the
normal course of his duties.

 

3. Compensation. Executive’s compensation during his employment under this
Agreement shall be as follows:         3.1 Salary. The Company shall pay
Executive base salary (“Salary”) at an annual rate determined by converting
Executive’s rate of annual base compensation with Coty Geneva immediately before
the Effective Date into US dollars, using the Company’s applicable FY14 currency
exchange plan rate in effect as of the Effective Date. Executive’s Salary shall
be payable in accordance with the Company’s normal payroll practices as in
effect from time to time.         3.2 APP Bonus. Executive shall continue to
participate in the Coty Annual Performance Plan (the “APP”), with a Target Award
of 60% of Executive’s Salary. Executive understands that the APP is a
discretionary bonus plan and may be amended or terminated by Coty in its sole
discretion at any time, and that an award under the APP (“Bonus”) is not
guaranteed by Coty except as provided in the APP. In determining Executive’s
Bonus, if any, Coty will consider the business results of the Company as well as
affiliated companies, as provided in the APP.         3.3 Long-Term Incentive
Plan. Executive shall continue to be eligible for long-term incentive grants
under the Coty Inc. Long-Term Incentive Plan (the “LTIP”) at the discretion of
the Board or the Board’s Remuneration and Nomination Committee. Executive
understands that the LTIP may be amended or terminated by Coty in its sole
discretion to the extent provided under the LTIP.         3.4 Automobile.
Executive shall receive a monthly car allowance which amount will be similar to
the monthly lease value current applied to senior executives of the Company.    
    3.5 Benefits. Executive shall be eligible to participate in the welfare,
retirement, perquisite and fringe benefit, and other benefit plans, practices,
policies and programs, as may be in effect from time to time for senior
executives of the Company generally.       4. Business Expenses. During
Executive’s employment under this Agreement, Executive shall be eligible for
prompt reimbursement for business expenses, travel and entertainment reasonably
incurred by Executive, subject to the terms and conditions of the Coty Travel
Policy as in effect from time to time.

2



5. Vacation. Executive shall accrue paid vacation at the rate of twenty (20)
work days per year or such greater rate as may be provided by the terms and
conditions of the Company’s standard vacation policies for its employees as in
effect from time to time (the “Vacation Policy”). Executive’s vacation
entitlement shall be subject to the terms and conditions of the Vacation Policy,
including, without limitation, such overall limitations on accrued but unused
vacation as the Vacation Policy may provide. In scheduling vacation Executive
shall duly consider the business requirements of the Company.       6.
Relocation Benefits. Executive will be entitled to Coty’s standard International
Transfer Policy (“ITP”) terms that apply when an employee returns to his home
country. These will include the following, subject in each case to the terms and
conditions of the ITP:         6.1 Sea shipment of goods from Geneva to the New
York City area or to Santa Fe, New Mexico, as elected by Executive;         6.2
Home-finding assistance for a rental home in the New York City area;         6.3
Payment upon submission of appropriate documentation of either (i) up to 60 days
of temporary living expenses in New York while searching for a rental home or
(ii) two times Executive’s monthly rent in Geneva in case of a double rent
situation;         6.4 A relocation allowance equal to one month’s Salary; and  
      6.5 Tax assistance with respect to the filing of Executive’s 2013 tax
filings in Switzerland and Executive’s 2013 and 2014 tax filings in the United
States; provided, however, that Executive shall in no event be entitled to tax
assistance after (i) the Company’s termination of his employment for Cause, (ii)
Executive’s resignation from the Company before the Planned End Date, or (iii)
the expiration of six months from his Separation Date if his employment
terminates for any other reason.       7. Confidentiality. Commencing on the
Effective Date and at all times thereafter, Executive shall not use for any
purpose or disclose to any third party any Confidential Information (as defined
below) other than (i) in the performance of Executive’s duties under this
Agreement, (ii) as may otherwise be required by law, regulation or legal
process, or (iii) as may be required by a governmental authority, agency or
body. In each case subject to the last sentence of this Section 7, “Confidential
Information” means any proprietary and/or confidential information relating to
Coty, Coty’s customers, or other parties with which Coty has a business
relationship or that may provide Coty with a competitive advantage, and
includes, without limitation, trade secrets; inventions (whether or not
patentable); technology and business processes; business, product or marketing
plans; negotiating strategies; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; compilations of public information that become
proprietary as a result of Coty’s compilation of such public information for use
in its business; and documents (including any electronic record, videotapes or
audiotapes) and oral communications incorporating Confidential Information.
Executive shall also comply with any confidentiality obligations of Coty to a
third party that Executive knows or should know about, whether arising under a
written agreement or otherwise. Information shall not be deemed Confidential
Information if it is or becomes generally available to the public other than as
a result of an unauthorized disclosure or action by Executive or at Executive’s
direction or by any other person who directly or indirectly receives such
information from Executive. Because Confidential Information is extremely
valuable, the Company takes measures to maintain its confidentiality and guard
its secrecy.

3



  Confidential Information may be copied, disclosed or used by Executive during
his employment with the Company only as necessary to carry out Company business
and, where applicable, only as required or authorized under the terms of any
agreements between the Company and any third party. If Executive is ever asked
to disclose any information or materials that are subject to these
confidentiality restrictions, pursuant to legal process or otherwise, Executive
must contact the Company to seek the Company’s written consent prior to any
disclosure.         8. Non-Competition; Non-interference.           8.1
Definitions.             8.1.1 “Competing Organization” means any person or
organization that is engaged in, or about to become engaged in, research or
development, production, marketing, leasing, selling, distributing, or servicing
of a Competing Product.             8.1.2 “Competing Product” means any product,
process, system or service of any person or organization other than Coty, in
existence or under development, that is the same as or similar to or competes
with, or has a usage allied to, a product, process, system or service upon which
Executive has worked (in either a sales or a non-sales capacity) during the last
two (2) years of Executive’s employment by Coty, or about which Executive
acquires, or has access to, Confidential Information.             8.1.3
“Restricted Entity” means any corporation, firm, or business, other than Coty,
engaged in a consumer or professional cosmetics, fragrances or toiletries
business or any other business that is competitive, in any geographical area,
with any business of Coty to which Executive was assigned or for which Executive
rendered substantial employment services or had managerial oversight
responsibility or with respect to which Executive was exposed to Confidential
Information at any time during the two (2) years prior to the termination of
Executive’s employment with the Company.             8.1.4 “Term of Employment”
refers to the period or periods during which Executive is employed by Coty.    
      8.2 Non-Competition.             8.2.1 During the Term of Employment and
for twelve (12) months thereafter, Executive shall not, without the written
consent of the Company, on Executive’s own behalf or for a Competing
Organization, either as principal, agent, consultant, employee, officer,
director, or otherwise, engage in any work or other activity that competes in
any way with Coty (i) in or directly related to the specific areas or subject
matters in which Executive worked during the Term of Employment, or (ii)
involving or directly related to Confidential Information of which Executive
became aware or to which Executive had access during such employment. Executive
shall consult the Company before entering upon any activity that might violate
the provisions of this section, it being understood that Executive’s activities
shall be limited hereby only to the extent that is reasonably necessary for the
protection of Coty’s interests for a period determined by the Company in
accordance with this section.

4



      It is further understood that such interests will normally require that,
for a period determined in accordance with this section, Executive not engage in
work or other activity as defined above.             8.2.2 Executive may accept
employment with a large Competing Organization whose business is diversified
(and which has separate and distinct divisions), and which as to part of its
business is not a Competing Organization, provided the Company, prior to
Executive accepting such employment, shall receive separate written assurances
satisfactory to the Company that Executive will not render services directly or
indirectly in connection with any Competing Product. Executive shall inform any
Competing Organization, prior to accepting employment, of the existence of this
Section 8.2 and provide such employer with a copy thereof.             8.2.3 If,
because of restrictions imposed in or pursuant to this Section 8.2, Executive is
unable to obtain employment consistent with Executive’s experience or employment
qualifications and as long as Executive is diligently seeking employment,
Executive understands that the Company will pay to Executive each month, so long
as such restrictions remain in effect, a sum equal to the base compensation
Executive was receiving from the Company at the termination of Executive’s
employment, less the total of (i) any and all compensation paid or due to
Executive for any other employment in which Executive engaged during such month
(whether part- or full-time, temporary or permanent, of a consulting nature, or
otherwise), (ii) any and all retirement, pension, severance, disability or other
similar income Executive received from the Company during such month, and (iii)
any unemployment or similar compensation Executive received during such month,
such payment to be made only upon the receipt from Executive with respect to
such month of a signed written statement setting forth Executive’s certification
as to (A) the compensation paid or due to Executive for any other employment and
any unemployment or similar compensation, (B) Executive’s efforts to obtain
employment consistent with Executive’s experience and employment qualifications,
and (C) that, despite Executive’s conscientious efforts, Executive has been
unable to obtain such employment because of such restrictions.             8.2.4
Executive understands that the obligation of the Company to make any monthly
payment under Section 8.2.3 above shall cease upon (i) Executive’s obtaining
employment consistent with Executive’s experience and employment qualifications,
(ii) the Company waiving such restrictions, or (iii) the expiration of twelve
(12) months following the Term of Employment, whichever shall first occur.      
    8.3 Non-interference.             8.3.1 Executive will not at any time
during, or for a period of twelve (12) months following the termination of,
Executive’s employment with the Company, directly or indirectly solicit, induce,
influence, or attempt to solicit, induce or influence any person then employed
by Coty to terminate his or her employment relationship with Coty or otherwise
interfere with any such employment by or association with Coty for the purpose
of associating, as an employee or otherwise, with any Restricted Entity or
otherwise encourage any such employee to leave his or her employment with Coty.

5



    8.3.2 Executive will not at any time during, or for a period of twelve (12)
months following the termination of, Executive’s employment with the Company,
directly or indirectly solicit, induce, influence, or attempt to solicit, induce
or influence any customer, supplier or vendor of Coty to divert his, her or its
business to any Restricted Entity or otherwise encourage such customer, supplier
or vendor to terminate or change its business relationship with Coty or
otherwise interfere with any business or contractual relationship of Coty that
may exist from time to time, including but not limited to with any supplier,
customer or vendor.         9. Company Property.           9.1 In General.
Executive agrees that all patents, patentable inventions, copyrights, trade
secret rights, trademark rights and associated goodwill, rights in know-how, and
all other intellectual property rights, as well as all their physical and
intangible embodiments, that are conceived, discovered, developed, created or
reduced to practice by Executive, solely or in collaboration with others, during
the period of his employment with the Company and that relate in any manner to
the business of the Coty that Executive may be directed to undertake,
investigate or experiment with or that Executive may become associated with in
performing services for the Company or for Coty (collectively, “Intellectual
Property”) are the sole property of the Company. The Company and Executive
expressly agree that each copyrightable work created in whole or part by
Executive at the direction of the Coty or relating to the business of the Coty
shall be considered a “work made for hire” to the maximum extent allowed by law,
and that Company shall be considered the “author” of each such work, as those
terms are defined in the Copyright Act 17 U.S.C. §101, et seq. At the Company’s
request or in the event any Intellectual Property is deemed for any reason to be
owned by Executive, Executive also agrees to assign (or cause to be assigned)
and hereby assigns fully to the Company all such Intellectual Property.        
  9.2 Further Assurances. Executive agrees to assist the Company or its
designee, at the Company’s expense, in every lawful way to secure, document and
record the Company’s rights in Intellectual Property, including the disclosure
to the Company of all pertinent information and data with respect to all
Intellectual Property, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Intellectual Property. Executive also agrees
that Executive’s obligation to execute or cause to be executed any such
instrument or papers shall continue after the termination of this Agreement.
Executive further agrees not to assert or make a claim of ownership of any
Intellectual Property, and that Executive will not file any applications for
patents or copyright or trademark registration relating to any Intellectual
Property.           9.3 Pre-Existing Materials. Executive agrees that if in the
course of performing services for the Company Executive incorporates into or in
any way uses in creating Intellectual Property any pre-existing invention,
improvement, development, concept, discovery, works, or other proprietary right
or information owned by Executive or in which Executive has an interest, (i)
Executive will inform the Company, in writing before incorporating such
invention, improvement, development, concept, discovery or other proprietary
information into any Intellectual Property, and (ii) Executive hereby grants the
Company a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
to

6



    make, have made, modify, sell, copy and distribute, and to use or exploit in
any way and in any medium, whether or not now known or existing, such item as
part of or in connection with such Intellectual Property. Executive will not
incorporate any invention, improvement, development, concept, discovery,
intellectual property or other proprietary information owned by any party other
than Executive into any Intellectual Property without the Company’s prior
written permission.           9.4 Attorney-in-Fact. Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney-in-fact, to act for and on Executive’s behalf
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyright, trademark
and mask work registrations with the same legal force and effect as if executed
by Executive, if the Company is unable, because of Executive’s unavailability,
dissolution, mental or physical incapacity, or for any other reason, to secure
Executive’s signature for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
or trademark registrations covering the Intellectual Property owned by the
Company pursuant to this Section 9.         10. Termination on Planned End Date.
Upon the termination of Executive’s employment (other than for Cause) on the
Planned End Date, Executive shall be entitled to the following:           10.1
Executive shall be entitled to any earned but unpaid Salary through the date of
termination, any accrued but unused vacation, and any other vested benefits to
which Executive is entitled in accordance with the terms of any plan of the
Company (the “Accrued Compensation”).           10.2 Executive shall be entitled
to a prorated Bonus payout for the fiscal year of termination, based on the
duration of his employment during that year (a “Prorated Bonus”). The Bonus will
be based on actual results and will be paid at the time APP bonuses are paid to
other executives.           10.3 Subject to the approval of the Board, and
provided that Executive executes within the 30-day period after the Separation
Date, a general release of claims in the form prescribed by the Company (a
“General Release”), and does not revoke the General Release within seven days
after such execution, Executive’s termination of employment shall be considered
a “Retirement” for purposes of his awards under the LTIP, and Executive shall
not be eligible for any severance payment or settlement payment.         11.
Termination for Cause.           11.1 Termination for Cause. The Company may
terminate Executive’s employment under this Agreement for Cause.           11.2
Cause Definition. “Cause” means:             (a) Executive’s willful and
continued failure to substantially perform his duties for the Company or to
carry out the business plan of the Company as determined by the Board;          
  (b) Executive’s conviction of, guilty plea to, or entry of a nolo contendere
plea to, a felony;

7



    (c) The willful or continued negligent engaging by Executive in conduct
which is materially injurious to the Company, financially or otherwise; or      
      (d) Executive’s breach of any material term of this Agreement or the
Company’s policies and procedures, as in effect from time to time.          
11.3 Cure Opportunity. With respect to circumstances described in Section
11.2(a), (c), or (d), Executive’s termination for Cause shall be effective only
after notice to Executive setting forth in reasonable detail the nature of any
such alleged Cause circumstance and, if the circumstance is susceptible to cure,
the action required to cure such circumstance and a period of not less than 30
calendar days during which time Executive shall have an opportunity to appear
before the Board to demonstrate that he has cured the conduct that constitutes
Cause; provided, however, that in no event shall the Separation Date be later
than the Planned End Date.           11.4 Accrued Compensation. In the event of
the Company’s termination of Executive’s employment for Cause, the Company shall
have no further obligations to Executive under this Agreement or otherwise
except for the Accrued Compensation.         12. Termination Before Planned End
Date Without Cause.           12.1 In General. The Company may terminate
Executive’s employment under this Agreement without Cause at any time before the
Planned End Date. For the avoidance of doubt, this Section 12 shall not apply to
the termination of Executive’s employment on the Planned End Date.          
12.2 Termination Benefits. If the Company terminates Executive’s employment
without Cause before the Planned End Date, Executive shall receive, without
duplication, the following:             12.2.1 Executive shall be entitled to
his Accrued Compensation.             12.2.2 Executive shall be entitled to a
Prorated Bonus payout for the fiscal year of termination, based on the duration
of his employment during that year. The Bonus will be based on actual results
and will be paid at the time APP bonuses are paid to other executives.          
  12.2.3 Provided that Executive executes within the 30-day period after the
Separation Date a General Release, and does not revoke the General Release
within seven days after such execution, Executive shall be eligible for a
lump-sum severance payment equal to his monthly base salary times the lesser of
(i) twelve or (ii) the number of months between the Separation Date and the
Planned End Date.             12.2.4 Subject to the Board approval and provided
that Executive executes a General Release within the 30-day period after the
Separation Date, and does not revoke the General Release within seven days after
such execution, Executive’s termination of employment shall be considered a
“Retirement” for purposes of his awards under the LTIP. Notwithstanding the
foregoing, and for the avoidance of doubt, paragraphs 12.2.3 and 12.2.4 are
mutually exclusive and Executive’s termination shall in no event be considered a
“Retirement” for purposes of the LTIP if a severance payment or settlement
payment is paid to Executive in connection with his providing a General Release.

8



13. Voluntary Separation Before Planned End Date.           13.1 In General.
Executive may voluntarily terminate his employment for any reason as of a date
earlier than the Planned End Date upon at least 90 days’ advance notice. In such
event, Executive’s Separation Date shall be (x) the date specified in
Executive’s notice, or (y) such earlier date as of which the Company releases
Executive from any further work obligation.           13.2 Termination Benefits.
If Executive voluntarily terminates his employment in accordance with Section
13.1, he shall receive, without duplication, the following:             13.2.1
Executive shall be entitled to his Accrued Compensation.           13.2.2
Executive shall not be entitled to a Prorated Bonus payout for the fiscal year
of termination.           13.2.3 Subject to Board approval and provided that
Executive executes a General Release within the 30-day period after his
Separation Date, and does not revoke the General Release within seven days after
such execution, his termination of employment will be considered a “Retirement”
for purposes of his awards under the LTIP. Notwithstanding the foregoing,
Executive’s termination will in no event be considered a “Retirement” for
purposes of the LTIP if a severance payment or settlement payment is paid to him
in connection with his providing a General Release.           13.2.4 In
addition, if the Company elects to release Executive from any further work
obligation earlier than the date specified in Executive’s notice, the Company
shall continue paying Executive’s Salary during the period beginning on his
Separation Date and ending three months after the date he provided notice of his
voluntary separation but no later than the Planned End Date.         14. Death.
In the event of Executive’s death while employed by the Company, this Agreement
shall automatically terminate. Thereafter, Executive’s designated beneficiary
(or, if there is no such beneficiary, Executive’s estate) shall receive any
Accrued Compensation as of the date of Executive’s death. In no event shall a
payment pursuant to this Section 14 be made later than the 60th day after
Executive’s death.         15. Disability.           15.1 In General. The
Company, in its sole discretion, may terminate this Agreement by reason of
Executive’s Disability by giving notice to Executive of termination for
Disability. “Disability” means an illness, injury or other incapacitating
condition as a result of which Executive is unable to perform, with reasonable
accommodation, the services required to be performed under this Agreement for a
period or periods aggregating more than 120 days in any 12 consecutive months.
Executive agrees to submit to such medical examinations as may be necessary to
determine whether a Disability exists or the efficacy of proposed reasonable
accommodations, pursuant to such reasonable requests made by the Company. Any
determination as to the existence of a Disability shall be made by a physician
mutually selected by Executive and the Company.

9



  15.2 Termination Benefits. In the event Executive’s employment is terminated
by the Company for Disability, Executive shall receive any Accrued Compensation
as of the date of Executive’s termination.       16. Other Consequences of
Termination of Employment.         16.1 Termination of Benefits. Except as
otherwise provided in this Agreement, Executive’s participation in all Company
benefit plans and programs shall be governed by the terms of the applicable plan
and program documents and award agreements. For the avoidance of doubt,
Executive’s Accrued Compensation as of his termination of employment for any
reason shall not include any APP amount except to the extent provided by the
terms of the APP.         16.2 Resignation from Positions. If Executive’s
employment with the Company terminates for any reason, Executive shall be deemed
to have resigned at that time from all officer positions that Executive may have
held with Coty. If for any reason this Section 16.2 is deemed insufficient to
effect such resignation, Executive hereby authorizes the Secretary and any
Assistant Secretary of the Company to execute such documents or instruments as
the Company may deem reasonably necessary or desirable to effect such
resignation or resignations, and to act as Executive’s attorney-in fact solely
for the purpose of so effecting such resignation or resignations.         16.3
Return of Company Property. Upon terminating his employment for any reason or
whenever so directed by the Company, Executive shall return any documents,
papers, drawings, plans, diskettes, tapes, data, manuals, forms, notes, tables,
calculations, reports, or other items which Executive has received, or in or on
which Executive has stored or recorded Coty data or information, in the course
of his employment as well as all copies and any material into which any of the
foregoing has been incorporated and any other Coty property which may be in his
possession or control, to the Company or to such entity as Coty may direct,
without right of retention.       17. Deductions and Withholdings.         17.1
Except as otherwise expressly provided in this Agreement or in any Company
benefit plan applicable to Executive, all amounts payable under this Agreement
shall be paid in accordance with the Company’s ordinary payroll practices less
such deductions and income and payroll tax withholding as may be required under
applicable law. Any property, benefits and perquisites provided to Executive
under this Agreement shall be taxable to Executive as provided by law.        
17.2 In the event of the termination of Executive’s employment for any reason,
the Company reserves the right, to the extent permitted by law and in addition
to any other remedy the Company may have, to deduct from any monies that are
otherwise payable to Executive and that do not constitute deferred compensation
within the meaning of Section 409A of the internal Revenue Code of 1986, as
amended, and the regulations thereunder (“Section 409A”) all monies Executive
may owe to the Company at the time of or subsequent to the termination of
Executive’s employment with the Company (including, without limitation, any
negative vacation balance). To the extent any law requires an employee’s consent
to the offset provided in this Section 17.2 and permits such consent to be
obtained in advance, this Agreement shall be deemed to provide the required
consent.

10



18. Section 409A.         18.1 In General. All payments and benefits under this
Agreement are intended either to be exempt from, or to comply with, the
requirements of Section 409A, and this Agreement shall be interpreted and
administered in a manner consistent with such intent.         18.2 Separation
from Service. References in this Agreement to “termination of employment” and
similar terms shall mean a “separation from service” as determined under Section
409A. A separation from service shall be deemed to occur if it is anticipated
that the level of services Executive will perform after a certain date (whether
as an employee or as an independent contractor) will permanently decrease to no
more than 20% of the average level of services provided by Executive in the
immediately preceding 36 months.         18.3 Payments Contingent on General
Release. If the timing of Executive’s execution of a General Release could (but
for this Section 18.3) affect whether an amount that is subject to Section 409A
is paid in the taxable year of termination or is instead paid in the next
succeeding year (the “Second Year”), then payment of such amount shall be made
no earlier than January 1 of the Second Year.         18.4 Six-Month Delay. If
Executive is a “specified employee” as defined in Section 409A at the time of
his termination of employment, no amount that is subject to Section 409A and
that becomes payable by reason of Executive’s termination of employment shall be
paid before the expiration of the 6-month period beginning on Executive’s
termination of employment, or, if earlier, Executive’s death.         18.5
Reimbursement of Expenses or In-Kind Benefits. Reimbursements of expenses and
in-kind benefits shall be treated as follows: (i) the amount of such expenses
eligible for reimbursement or in-kind benefits provided in any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits
provided in any other taxable year, except as otherwise allowed by Section 409A;
(ii) any reimbursement shall be made on or before the last day of the calendar
year following the calendar year in which the expenses to be reimbursed were
incurred; and (iii) no right to reimbursement or in-kind benefits may be
liquidated or exchanged for another benefit.         18.6 Amendment. The Company
may, without Executive’s consent, amend any provision of this Agreement to the
extent that, in the reasonable judgment of the Company, such amendment is
necessary or advisable to avoid the imposition on Executive of any tax, interest
or penalties pursuant to Section 409A. Any such amendment shall maintain, at a
minimum, the original economic benefit to Executive of the applicable provision.
        18.7 Separate Payments. If Executive becomes entitled to be paid Salary
continuation under any provision of this Agreement, then each payment of Salary
during the relevant continuation period shall be considered, and is hereby
designated as, a separate payment for purposes of Section 409A.       19.
Survival; Remedies.         19.1 Survival. The respective rights and obligations
of the parties under this Agreement shall survive any termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.

11



  19.2 Dispute Resolution.           19.2.1 Any dispute or controversy arising
under or in connection with this Agreement that cannot be mutually resolved by
the parties to this Agreement and their respective advisors and representatives
shall be resolved exclusively in the federal or state courts located in the
State of New York. Each party hereto hereby irrevocably accepts and submits to
the exclusive jurisdiction of such courts for purposes of this Agreement.      
    19.2.2 The parties shall maintain strict confidentiality with respect to any
proceeding commenced or maintained under the provisions of this Agreement,
except as may be required by law.           19.3 Injunctive Relief. The Company
has entered into this Agreement in order to obtain the benefit of Executive’s
unique skills, talent, and experience. It is understood by both, parties to this
Agreement that the protections to Coty provided herein are meant for the
reasonable protection of the business of Coty and not to impair the ability of
Executive to earn a living. Executive acknowledges and agrees that any violation
of Section 7, 8, or 9 shall result in irreparable damage to the Company, and
accordingly the Company may obtain injunctive and other equitable relief for any
breach or threatened breach of such sections, in addition to any other remedies
available to the Company. To the extent permitted by applicable law, Executive
hereby waives any right to the posting of a bond in connection with any
injunction or other equitable relief sought by the Company and Executive agree
not to seek such relief in Executive’s opposition to any application for relief
the Company shall make.         20. Severability. If a court determines that any
portion of this Agreement is invalid or unenforceable, the remainder of this
Agreement shall not thereby be affected and shall be given full effect without
regard to the invalid provisions. If the final judgment of a court of competent
jurisdiction or other authority (including an arbitrator) declares that any term
or provision is invalid or unenforceable, the parties agree that the court or
other authority making such determination shall have the power to reduce the
scope, duration, area, or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void, or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intent of the invalid or unenforceable term
or provision.         21. No Duplication. The payments and benefits provided in
this Agreement in respect of a termination of employment are in lieu of any
other salary, bonus or benefits payable by the Company, including, without
limitation, any severance or income continuation or protection under any Company
plan that may now or hereafter exist. All such payments and benefits shall
constitute liquidated damages, paid in full and final settlement of all
obligations of the Company to Executive under this Agreement.         22.
Notices. Notices under this Agreement must be given in writing and shall be
delivered by hand, or mailed by United States certified mail, return receipt
requested, postage prepaid, or sent by FedEx or similar overnight courier
service, to the parties at the following addresses (or at such other address for
a party as shall be specified by such party by like notice):

12



  To Executive: at his last known address in the Company’s records

To the Company at:       Coty Inc.   Two Park Avenue   New York, New York 10016
  Attention: General Counsel

 

  Any notice delivered personally under this Section 22 shall be deemed given on
the date delivered, and any notice sent by United States certified mail, postage
prepaid, return receipt requested, or by FedEx or similar overnight service,
shall be deemed given on the date mailed.       23. Assignment. This Agreement
is for the performance of personal services by Executive and may not be assigned
by Executive, except that the rights of Executive hereunder shall pass upon
Executive’s death to Executive’s designated beneficiary (or, if there is no such
beneficiary, Executive’s estate), provided that Executive shall be entitled, to
the extent not prohibited by applicable law, to select and change a beneficiary
or beneficiaries to receive any compensation or benefit payable hereunder
following Executive’s death by giving the Company written notice thereof. This
Agreement shall be binding upon and inure to the benefit of the Company’s
successors and assigns. Without limiting the foregoing, the Company may assign
its rights and delegate its duties hereunder in whole or in part to any
transferee of all or a portion of the assets or business to which Executive’s
employment relates.       24. Governing Law. This Agreement shall be governed by
the laws of the State of New York, without regard to its conflict of laws
provisions.       25. No Implied Contract. Nothing in this Agreement shall be
construed to impose any obligation on the Company or Executive to renew this
Agreement or any portion hereof or on the Company to establish or maintain any
benefit, welfare or compensation plan or program or to prevent the modification
or termination of any benefit, welfare or compensation plan or program or any
action or inaction with respect to any such benefit, welfare or compensation
plan or program.       26. Counterparts. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument. An electronically
scanned copy of an executed counterpart shall be given the same effect as the
original for purposes of the preceding sentence.       27. Construction.        
27.1 Headings. All descriptive headings in this Agreement are intended solely
for convenience, and no provision of this Agreement is to be construed by
reference to any heading.         27.2 Contra Proferentem Doctrine Inapplicable.
This Agreement shall not be construed for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

13



28. Entire Agreement. This Agreement and any documents referred to herein
constitute the entire agreement by the parties with respect to the matters
covered herein and supersedes any prior agreement, condition, practice, custom,
usage and obligation with respect to such matters insofar as any such prior
agreement, condition, practice, custom, usage or obligation might have given
rise to any enforceable right; provided, however, the lock-up agreement executed
by you on April 11, 2013 shall remain in full force and effect. No agreements,
understandings or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
expressly set forth in this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

COTY INC.

 

By:  /s/ Géraud-Marie Lacassagne     Géraud-Marie Lacassagne   Senior Vice
President Human Resources, Coty   September 16, 2013

 

DARRYL MCCALL       /s/ Darryl McCall   26.7.13  

14